January 5, 2012




                                     JUDGMENT

                       The Fourteenth Court of Appeals
 THE UNIVERSITY OF TEXAS MEDICAL BRANCH AT GALVESTON, Appellant

NO. 14-11-00215-CV                        V.

                           MARVIN SIMMONS, Appellee
                                ____________________
       This cause, an appeal from the judgment in favor of appellee, Marvin Simmons,
signed February 7, 2011, was heard on the transcript of the record. We have inspected
the record and find that the trial court lacked subject-matter jurisdiction over the claims.
We therefore order the judgment of the court below REVERSED and RENDER
judgment dismissing the claims for want of subject matter jurisdiction.

       We order appellee, Marvin Simmons, to pay all costs incurred in this appeal. We
further order this decision certified below for observance.